Case 1:15-cr-00616-AT Document 783 Filed 02/17/21 Page 1 of 5
!.                   Case 1:15-cr-00616-AT Document 783 Filed 02/17/21 Page 2 of 5

:,



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     -   -   -   -   -   -   -     -       -   -   -   -   -   -   X

                                                                       UNDER SEAL
     UNITED STATES OF AMERICA
                                                                       EX PARTE POST-INDICTMENT
                                                                       RESTRAINING ORDER PURSUANT
                         -   V .       -                               TO 18 U . S . C .
                                                                       §§ 98l(a) (1) (C) &
                                                                       982 (a) (1), 21 U.S.C.
     MICHAEL PEARSE,                                                   § 8 5 3 ( e ) ( 1 ) , and 2 8 U . S . C .
                                                                       § 246l(c)
                                       Defendants .
                                                                       15 Cr. 616        (KBF)


     -   -   -   -   -   -   -     -       -   -   -   -   -   -   X


                         Upon the application of GEOFFREY S. BERMAN, United

     States Attorney for the Southern District of New York, pursuant

     to Title 18, United States Code, Sections 98l(a) (1) (C)                                       &

     982(a) (1) and Title 28, United States Code, Section 246l(c),

     based on the Affidavit of Special Agent Quoc Tuan Nguyen of the

     United States Internal Revenue Service, executed on June 15,

     2018, and upon a finding of probable cause that the Subject

     Properties, defined below, are subject to forfeiture and

     restraint pursuant to Title 21, United States Code, Section

     853 (e) (1),

                         IT IS HEREBY ORDERED that MICHAEL PEARSE,                            the

     defendant, and all attorneys, agents, and employees, and anyone

     acting on the behalf of the defendant, and all persons or

     entities in active concert or participation with any of the
       Case 1:15-cr-00616-AT Document 783 Filed 02/17/21 Page 3 of 5




above, and all persons or entities having knowledge of this

Order, shall not take any action prohibited by this Order.

          IT IS FURTHER ORDERED that MICHAEL PEARSE, the

defendant, and all attorneys, agents, and employees, and anyone

acting on the behalf of the defendant, and all persons or

entities in active concert or participation with any of the

above, and all persons or entities having knowledge of this

Order, shall not, directly or indirectly, transfer, sell,

assign, pledge, hypothecate, encumber, or dispose of in any

manner; cause to be transferred, sold, assigned, pledged,

hypothecated, encumbered, disposed of in any manner; or take, or

cause to be taken, any action that would have the effect of

depreciating, damaging, or in any way diminishing the value of

the following property:

               a. Real Property located at 268 Mount Irvine Road,

Mount Irvine, NSW, 2786, Australia, also known as Lot Plan

LD/DP391063 ("Subject Investment-1");

               b. Real Property located at 302/6 Belvoir Street,

Surry Hills, NSW, 2010, Australia, also known as Certificate of

Title Folio Identifier 12/SP62117 and 52/SP62117 and Property

Number 2114569 ("Subject Investment-2"); and

               c. Real property located at Unit 322 Seascape,



                                     2
       Case 1:15-cr-00616-AT Document 783 Filed 02/17/21 Page 4 of 5




Hervey Bay, Queensland, Australia, also known as Lot 322, Plan

225553, County March ("Subject Investment-3")       (collectively, the

"Subject Properties")

          IT IS FURTHER ORDERED that the United States

Attorney's Office for the Southern District of New York,         in its

discretion, is authorized to direct the release of the Subject

Properties restrained herein;

          IT IS FURTHER ORDERED that any person or entity

claiming an interest in the assets listed in this Order may

contact the following Assistant United States Attorneys to

clarify the scope of the Order:      Assistant United States

Attorneys Jennifer L. Beidel and Olga Zverovich, Telephone

Numbers (212) 637-2212/2514, respectively.        Those persons or

entities will not be deemed in violation of this Order for any

transactions undertaken upon approval made in writing by

Assistant United States Attorneys Beidel and/or Zverovich;

          IT IS FURTHER ORDERED that this Restraining Order

shall be binding upon the defendant, his attorneys, agents, and

employees, and all persons in active concert or participation

with any of the above, or any other person having knowledge of

this Order, and that this Order shall remain in effect until

further order of this Court;



                                     3
         Case 1:15-cr-00616-AT Document 783 Filed 02/17/21 Page 5 of 5




            IT IS FURTHER ORDERED that service of a copy of this

Order shall be made on the defendant or his attorneys by regular

mail; and

            IT IS FURTHER ORDERED that this Restraining Order and

all papers submitted therewith shall be maintained under seal

until such time as the unsealing of the above-captioned criminal

Indictment, except that the United States Attorney's Office or

its designee(s) may provide copies of this Order to any person

in order to facilitate the execution of this Restraining Order,

including any relevant financial institutions, the defendants,

and/or the Australian authorities via a Mutual Legal Assistance

Treaty request and except that the Government may provide copies

of the Restraining Order and the Affidavit as required by its

discovery obligations, including Rule         16, of the Federal Rules

of Criminal Procedure.

Dated:   New17~rk, New York
                >
         ---''-+-al'-----
                          / 2018

                                   SO ORDERED:




                                   HONORABLE KATHERINE B. FORREST
                                   UNITED STATES DISTRICT JUDGE




                                       4
